UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6498


DOUGLAS DEMPSEY, III,

                  Petitioner – Appellant,

             v.

LEROY CARTLEDGE, Acting Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:08-cv-01054-HFF)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Dempsey, III, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas      Dempsey,       III,      seeks     to    appeal      the    district

court’s    order       accepting        the     recommendation        of     the    magistrate

judge     and    denying         relief     on    his     28    U.S.C.       §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing       of    the        denial    of     a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)          (2006).         A

prisoner        satisfies          this        standard        by    demonstrating             that

reasonable       jurists         would     find      that      any    assessment          of     the

constitutional         claims      by     the    district       court    is      debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Dempsey has

not     made    the    requisite          showing.           Accordingly,          we     deny    a

certificate       of     appealability           and      dismiss      the       appeal.          We

dispense        with    oral       argument       because       the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                                 2